United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, PERSONNEL
OPERATIONS SUPPORT, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-653
Issued: December 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 7, 2009 appellant filed a timely appeal from the September 25, 2008 decision
of the Office of Workers’ Compensation Programs denying her compensation claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant sustained an injury on October 14, 2004 while in the
performance of duty.
FACTUAL HISTORY
On October 19, 2004 appellant, then a 54-year-old purchasing agent, filed a traumatic
injury claim alleging that on October 14, 2004 she broke her left leg when her shoe became
caught in a sprinkler head in a grassy area near a mall parking lot in San Diego, California. She
submitted a prescription note and attending physician’s report (Form CA-20) from her treating
physician, Dr. Wynne N. Snoots, a Board-certified physiatrist, who advised that appellant
sustained injury when she fell while on a business trip.

In a December 21, 2004 letter, the Office informed appellant that the evidence was
insufficient to support her claim. Appellant was advised to submit additional medical and factual
evidence within 30 days.
Appellant responded that her injury occurred while she was in San Diego, California,
performing an annual site visit at Earth Tech, Inc., an environmental contractor. Travel was
authorized from October 13 to 15, 2004. On October 14, 2004 a meeting with Earth Tech, Inc.,
ran late. Appellant and a coworker decided to visit a local mall to eat dinner and to purchase
some souvenirs. After leaving the mall to return to their car, appellant tripped over an embedded
water sprinkler head in the median strip of grass. She fell from the curb and struck the concrete.
When appellant tried to stand up she felt excruciating pain. She returned to her hotel room
where she elevated her leg and put ice on it. Around 2:00 a.m. on October 15, 2004, appellant
went to a local emergency room since she was unable to put any weight on her leg. She was
released from the emergency room around 5:15 a.m. and returned to her hotel. Appellant packed
and returned to Dallas, Texas, later that day.
In a February 1, 2005 decision, the Office denied appellant’s claim, finding that she was
not injured while in the performance of duty.
Appellant subsequently requested review of the written record. In a December 29, 2004
statement, Kathleen Couvillion, a coworker, noted that, following the meeting with Earth Tech,
Inc., she was returning to the hotel with appellant when they drove by a shopping mall. She
suggested stopping for dinner at the mall as they could eat and shop for souvenirs. After their
meal, appellant and Ms. Couvillion were walking back to the mall parking lot when the accident
occurred.
In an August 18, 2005 decision, an Office hearing representative affirmed the denial of
appellant’s claim finding that she was not in the performance of duty at the time of the injury.
In a letter dated July 24, 2006, appellant requested reconsideration.
By decision dated August 31, 2007, the Office denied further reconsideration of the
merits of the claim.
On July 15, 2008 the Board remanded the case to the Office for a merit review as it failed
to act on appellant’s reconsideration request in a timely fashion.1
By decision dated September 25, 2008, the Office denied modification of its prior
decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the

1

Docket No. 08-775 (issued July 15, 2008).

2

performance of her duty.2 The phrase sustained while in the performance of her duty is regarded
as the equivalent of the coverage formula commonly found in workers’ compensation laws,
namely, arising out of and in the course of employment.3 Arising in the course of employment
relates to the elements of time, place and work activity.4 An injury is said to arise in the course
of employment when it takes place within the period of the employment, at a place where the
employee reasonably may be and while they are fulfilling their duties or are engaged in doing
something incidental thereto.5 Arising out of employment relates to the causal connection
between the employment and the injury claimed.6
Under the Act, an employee on travel status or a temporary-duty assignment or special
mission for her employer is in the performance of duty and, therefore, under the protection of the
Act 24 hours a day with respect to any injury that results from activities essential or incidental to
her special duties.7 Examples of such activities are eating,8 returning to a hotel after eating
dinner and engaging in reasonable activities within a short distance of the hotel where the
employee is staying.9 However, when a claimant voluntarily deviates from such activities and
engages in matters, personal or otherwise, which are not incidental to the duties of his or her
temporary assignment, they cease to be under the protection of the Act. Any injury occurring
during these deviations is not compensable.10 Examples of such deviations are visits to relatives
or friends while in official travel status,11 visiting nightclubs and bars,12 skiing at a location 60

2

5 U.S.C. § 8102(a).

3

R.A., 59 ECAB ___ (Docket No. 07-1814, issued June 19, 2008); Bernard D. Blum, 1 ECAB 1 (1947).

4

V.O., 59 ECAB ___ (Docket No. 07-1684, issued May 2, 2008); R.S., 58 ECAB ___ (Docket No. 06-1312,
issued August 17, 2007).
5

L.K., 59 ECAB ___ (Docket No. 07-1763, issued April 22, 2008); D.L., 58 ECAB ___ (Docket No. 07-976,
issued August 23, 2007).
6

See Charles Crawford, 40 ECAB 474 (1989) (the phrase arising out of and in the course of employment
encompasses not only the concept that the injury occurred in the work setting, but also the causal concept that the
employment caused the injury); see also Robert J. Eglinton, 40 ECAB 195 (1988); Clayton Varner, 37 ECAB 248
(1985); Thelma B. Barenkamp ( Joseph L. Barenkamp), 5 ECAB 228 (1952).
7

Ann P. Drennan, 47 ECAB 750 (1996); Janet Kidd (James Kidd), 47 ECAB 670 (1996); William K. O Connor,
4 ECAB 21 (1950).
8

Michael J. Koll, Jr., 37 ECAB 340 (1986); Carmen Sharp, 5 ECAB 13 (1952)

9

Ann P. Drennan; Janet Kidd (James Kidd), supra note 7; Theresa B.L. Grissom, 18 ECAB 193 (1966).

10

Karl Kuykendall, 31 ECAB 163 (1979).

11

Ethyl L. Evans, 17 ECAB 346 (1966); Miss Leo Ingram, 9 ECAB 796 (1958); George W. Stark, 7 ECAB
275 (1954).
12

Conchita A. Elefano, 15 ECAB 373 (1964).

3

miles from where an employee is undergoing training13 and taking a boat trip during nonworking
hours to view a private construction site.14
In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities unrelated to his or her employment.15
ANALYSIS
Appellant was on official travel status in San Diego, California, from October 13
to 15, 2004 at the time she sustained injury. In his treatise on workers’ compensation law,
Larson explains:
“Employees whose work entails travel away from the employer’s premises are
held in the majority of jurisdictions to be within the course of their employment
continuously during the trip, except when a distinct departure on a personal errand
is shown. Thus, the injuries arising out of the necessity of sleeping in hotels or
eating in restaurants away from home are usually held compensable.”16
On the evening of October 14, 2004 appellant and a coworker stopped at a local mall to
eat dinner and to shop for souvenirs. After finishing dinner and completing their purchases they
were returning to the parking lot where their car was located. However, appellant tripped over a
sprinkler head and sustained a left leg fracture.
The Board has held that an employee on travel away from her normal post of duty is
extended coverage under the Act for all ordinary incidents which the employer would normally
contemplate as occurring in the course of such mission. The circumstances of this case are
similar to those in A.W.17 The employee was authorized to travel with coworkers in an
employing establishment van to attend a one-day out of town conference. After the conference
ended, the employee and a coworker walked through a nearby casino and the Boardwalk area in
Atlantic City, New Jersey, prior to dining at a restaurant in that area. The employee fell after she
exited the restaurant on her way back to the van for the return trip to the employing
establishment. The Board found there was no substantial deviation from her employment. It
was a reasonable necessity that an employee attending the conference eat at a local restaurant
before departing for a three-hour, bus trip to the employing establishment in Baltimore,

13

Karl Kuykendall, supra note 10.

14

Mattie A. Watson, 31 ECAB 183 (1979).

15

Phyllis A. Sjoberg, 57 ECAB 409 (2006).

16

A. Larson, The Law of Workers’ Compensation § 25.01 (2000); see Susan A. Filkins, 57 ECAB 630 (2006).

17

59 ECAB ____ Docket No. 08-306 (issued July 1, 2008).

4

Maryland. The Board found that the employee’s injury was sustained in the performance of duty
and reversed an Office decision rescinding acceptance of the claim.
The present case may be distinguished from S.C.18 The employee was attending a
mandatory out of town training conference. After eating dinner, she went shopping at a local
Target store with coworkers where her slip and fall occurred. The Board found that the
employee’s shopping at a Target store was not incidental to the duties of her temporary
assignment as it was a personal activity. She ceased to be under the protection of the Act due to
this deviation. Thus, her injury was found not to be in the performance of duty.
The employing establishment authorized appellant’s travel to San Diego, California, for
an annual site visit with Earth Tech, Inc., an environmental contractor. After meeting with the
contractor on October 14, 2004, appellant and a coworker went to a local mall to eat dinner. She
remained in the course of employment with respect to all normal incidents of her employment.
The facts in this case do not establish a substantial deviation from her employment.19 As in
A.W., it was a reasonable necessity that appellant eat dinner following her meeting with the
contractor. The fact that she ate at a restaurant located in a mall where there were other shops
does not establish a substantial deviation from her employment. The Board finds that appellant
was in the performance of duty when she sustained injury on October 14, 2004. The incident
giving rise occurred at the mall parking lot following her dinner and on her return to her car. It
arose in the course of appellant’s employment.20 The case will be remanded to the Office for
further development of the medical evidence on the issue of appellant’s injury and disability
arising from the October 14, 2004 incident.
CONCLUSION
The Board finds that appellant was injured while in the performance of duty on
October 14, 2004.

18

Docket No. 08-2440 (issued June 22, 2009).

19

Compare Richard Michael Landry, 39 ECAB 232 (1987) and cases cited therein at 237-38.

20

See The Law of Workers’ Compensation, supra note 16 (injuries arising out of the necessity of eating in
restaurants away from home are usually held compensable).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 25, 2008 is set aside. The case is remanded for further
development in conformance with this decision.
Issued: December 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

